Title: To Thomas Jefferson from Theodorus Bailey, 21 August 1821
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
Newyork
21. Aug. 1821.
I have been duly favored with your note under date of the 14th instant:  In obedience to your wishes I have given your letter to Mr Rush the earliest conveyance, by the Ship Braganga, bound to Liverpool, which is to sail this day. I was unwilling to detain it for the British Packet, as she will not depart till about the tenth of Next month.—I pray you to accept of a copy, of Mr Arden’s translation of the first book of Ovid’s Tristia, in heroic english verse, with the original Text; which I send herewith.—The Translater was born & educated in this City.I embrace this occasion to renew to you the Assurance of my Sincere respect and regard,Theodorus Bailey.